            Case 1:20-cv-03624-GHW Document 12 Filed 06/23/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 6/23/2020
------------------------------------------------------------------X
  STACEY PARK KENNEDY, ANGELA                                     :
  BOZELL, and BRITTNEY WILLIAMS,                                  :
  individually and on behalf of all others similarly situated, :
                                                                  :    1:20-cv-3624-GHW
                                                  Plaintiffs, :
                              -against-                           :         ORDER
                                                                  :
  AEGIS MEDIA AMERICAS, INC., BOARD OF :
  DIRECTORS OF AEGIS MEDIA AMERICAS, :
  INC., THE PLAN INVESTMENT                                       :
  COMMITTEE, JOHN DOES 1-30,                                      :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

        On June 22, 2020, the parties jointly submitted a letter containing a slew of wide-ranging

requests, including the endorsement of a briefing schedule for an anticipated motion to dismiss, and

an adjournment of the initial pretrial conference until the anticipated motion is decided. All of these

requests are denied.

        The parties’ request for an adjournment essentially asks this Court to stay the case pending

the anticipated motions to dismiss. A motion to dismiss does not automatically stay discovery,

except in cases covered by the Private Securities Litigation Reform Act. See Brooks v. Macy's, Inc.,

2010 WL 5297756, at *1 (S.D.N.Y. Dec. 21, 2010) (citing cases). However, under Federal Rule of

Civil Procedure 26(c), a district court may stay discovery “for good cause.” Fed. R. Civ. P. 26(c).

“In determining whether good cause exists, courts consider: (1) whether a defendant has made a

strong showing that the plaintiff’s claim is unmeritorious; (2) the breadth of discovery and the

burden of responding to it; and (3) the risk of unfair prejudice to the party opposing the

stay.” Trustees of New York City Dist. Council of Carpenters Pension Fund v. Showtime on Piers LLC, No. 19-

CV-07755 (VEC), 2019 WL 6912282, at *1 (S.D.N.Y. Dec. 19, 2019).
         Case 1:20-cv-03624-GHW Document 12 Filed 06/23/20 Page 2 of 2



        The parties have provided the Court with no information with respect to any of these

factors, including any information about the anticipated motions to dismiss. Defendants have not

even filed a pre-motion conference letter. The Court will not set a briefing schedule for a motion to

dismiss before a pre-motion conference letter is filed. See Individual Rule 2(C).

        Plaintiffs are directed to serve a copy of this order on any unpresented defendants and to

retain proof of service.

        SO ORDERED.

 Dated: June 23, 2020                               _____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                   2
